DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are currently pendingClaims 18-20 are currently withdrawn from consideration
Claims 1-17 are currently rejected

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-17 in the reply filed on 07/12/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘one or more connector conduits’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because FIG. 1B illustrates reference character ‘104’ twice.  Did Applicant intend for one of the 104 reference characters to be 102 instead?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Paragraph 43 states “one or more connector conduits 130” which is not illustrated in any of the FIGS.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 states “the inlet conduit and outlet conduit” and instead should state “the inlet conduit and the outlet conduit” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 2 states “though” and instead should state “through” for further clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “an inlet conduit configured to” on line 2 of claim 1, “an outlet conduit configured to” on line 4 of claim 1, “one or more connector conduits configured to” on line 5 of claim 1, “a pump configured to” on line 9 of claim 1, “a reservoir configured to” on line 10 of claim 1, “a dosing device configured to” on line 11 of claim 1, “the first check valve being configured to” on line 3 of claim 2, “the second check valve being configured to” on lines 7-8 of claim 2, “a rotor system configured to” on line 4 of claim 3, “a plunger…configured to” on lines 3-4 of claim 4, “wherein the motor is configured to” on line 5 of claim 5, “a flow sensor configured to” on line 1 of claim 8, “the controller being configured to:” on lines 2-3 of claim 9, “wherein the controller is configured to” on line 1 of claim 10, and “wherein the controller is configured to” on line 1 of claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "an external location” on line 3.  It is unclear whether Applicant is referring to the same ‘external location’ as recited on line 3 of claim 10, or a different external location.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/113173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough and further disclosed by claims 1-20 of copending Application No. 17/113173.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OYABU KEIKO et al. (JP 2014200696 A) (see attached English description) (hereinafter “Oyabu”)

Regarding claim 1:
Oyabu teaches a liquid dosing system (Oyabu teaches numerous embodiments/inventions with various modifications to the liquid dosing system, see FIGS. 1, 8, 10, 13 and 14) (see paragraphs 1, 11, 15, 72, 112, 156 and 183) comprising:
an inlet conduit (see FIGS. 1, 8, 10, 13 and 14, a water inlet pipe 64) configured to fluidly communicate with a water source (see FIGS. 1, 8, 10, 13 and 14, a water supply pipe 58) and an inlet of a heat exchanger (see FIGS. 1, 8, 10, 13 and 14, a heating device 55 further including a heat exchanger 52) of a water heater (see FIGS. 1, 8, 10, 13 and 14, a water heater 50) (see paragraphs 15 and 26-29);
an outlet conduit (see FIGS. 1, 8, 10, 13 and 14, a hot water discharge/outlet pipe 65) configured to fluidly communicate with an outlet of the heat exchanger (see FIGS. 1, 8, 10, 13 and 14, a heating device 55 further including a heat exchanger 52) (see paragraphs 15 and 26-29);
one or more connector conduits (see FIGS. 13 and 14, multiple connection ports formed as a result of the three-way valve 81) configured to fluidly connect the inlet conduit and the outlet conduit such that (see paragraphs 73), when the inlet conduit and outlet conduit are connected to the heat exchanger, a fluid circuit (‘a boiling circuit’) is defined by at least the inlet conduit, the heat exchanger, the outlet conduit, and the one or more connector conduits (see paragraph 28 – “The lower part of the hot water tank 57, the circulation pump 63, the water inlet pipe 64, the hot water supply heat exchanger 52, the hot water outlet pipe 65, and the upper part of the hot water tank 57 are connected in order to form a boiling circuit.”);
a pump configured to pump water through the fluid circuit (see FIGS. 1, 8, 10, 13 and 14, a pump 63) (see paragraph 28 and 159);
a reservoir configured to store an additive (see FIGS. 1, 8, 10, 13 and 14, a scale suppressing device 68 further including a scale suppressing agent 67) (see paragraph 29); and
a dosing device (‘a stepping motor’) configured to dispense the additive into the fluid circuit (see paragraph 159 – “…and by driving a stepping motor…”).

Regarding Claim 6:
Oyabu teaches the liquid dosing system of Claim 1, wherein the dosing device comprises a motor to selectively dispense the additive (‘a stepping motor’) (see paragraph 159 – “…and by driving a stepping motor…”).

Regarding Claim 7:
Oyabu teaches the liquid dosing system of Claim 6, wherein the motor comprises at least one of a stepper motor, a continuous motor with a gear reducer, and a variable frequency drive direct drive motor (‘a stepping motor’) (see paragraph 159 – “…and by driving a stepping motor…”).

Regarding Claim 8:
Oyabu teaches the liquid dosing system of Claim 1 further comprising a flow sensor configured to detect a flow of water though at least a portion of the fluid circuit (see FIGS. 1, 8, 10, 13 and 14, a flow sensing device 73) (see paragraph 29).

Regarding Claim 9:
Oyabu teaches the liquid dosing system of Claim 8 further comprising:
a controller in electrical communication with the flow sensor and the dosing device (see FIGS. 1, 8, 10, 13 and 14, a controller 70 and a remote control 72) (see paragraph 30), the controller being configured to:
receive flow data from the flow sensor (see paragraphs 30, 48, 50-52, 55, 62, 65-67 and 69); and
output, based at least in part on the flow data, instructions for the dosing device to output a predetermined amount of the additive into the fluid circuit (see paragraphs 30, 48, 50-52, 55, 62, 65-67 and 69).

Regarding Claim 10:
Oyabu teaches the liquid dosing system of Claim 9, wherein the controller is configured to output the instructions for the dosing device in response to determining, based at least in part on the flow data, that water is not flowing from the heat exchanger to an external location (see FIGS. 1, 8, 10, 13 and 14, a faucet 62) (see paragraphs 30, 48, 50-52, 55, 62, 65-67 and 69).

Regarding Claim 11:
Oyabu teaches the liquid dosing system of Claim 10, wherein the controller is configured to output the instructions for the dosing device in response to determining that water has not flowed from the heat exchanger to an external location for at least a predetermined duration (see FIGS. 1, 8, 10, 13 and 14, a faucet 62) (see paragraphs 30, 48, 50-52, 55, 62, 65-67 and 69).

Regarding Claim 14:
Oyabu teaches the liquid dosing system of Claim 8, wherein at least one of the inlet conduit, the outlet conduit, the one or more connector conduits, the pump, the dosing device, and the flow sensor is located in the water heater (see FIGS. 1, 8, 10, 13 and 14, a water inlet pipe 64, a hot water discharge/outlet pipe 65, multiple connection ports formed as a result of the three-way valve 81, pump 63, the stepping motor and the flow sensing device 73).


Regarding Claim 17:
Oyabu teaches the liquid dosing system of Claim 1, wherein the additive comprises at least one of sodium hexametaphosphate and sodium polyphosphate (see paragraph 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 12, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over OYABU KEIKO et al. (JP 2014200696 A) (see attached English description) (hereinafter “Oyabu”).

Regarding Claim 2:
Oyabu teaches the liquid dosing system of Claim 1 further comprising:
a first valve located at a position that is upstream of an intersection between the one or more connector conduits and the inlet conduit, the first check valve being configured to (i) permit a flow of water from the water source and into the inlet of the heat exchanger and (ii) prevent a flow of water from the fluid circuit and to the water source (see FIGS. 13 and 14, a valve 69) (see paragraphs 158-159); and
a second valve located at a position that is downstream of an intersection between the one or more connector conduits and the outlet conduit, the second check valve being configured to (i) permit a flow of water from the outlet of the heat exchanger and to an external location and (11) prevent a flow of water from the external location and into the fluid circuit (see FIGS. 8, 10, 13 and 14, a valve 81) (see paragraphs 73-74 and 98).
Although Oyabu teaches numerous valves, Oyabu does not explicitly teach check valves.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the valves of Oyabu with check valves in order to achieve the same desirable result of opening and closing a flow of fluid and to further prevent the flow of fluid from flowing backwards (see paragraphs 73-74 and 158-159).

Regarding Claim 3:
Oyabu teaches the liquid dosing system of Claim 1, including a dosing device (‘a stepping motor’) (see paragraph 159 – “…and by driving a stepping motor…”).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the dosing device of Oyabu with a peristaltic pump further comprising a tube in fluid communication with the reservoir, and a rotor system configured to at least partially impinge the tube to move the additive through the tube in order to achieve the desirable result of adding an additive from the reservoir into the fluid circuit (see paragraph 29).

Regarding Claim 4:
Oyabu teaches the liquid dosing system of Claim 1, including a dosing device (‘a stepping motor’) (see paragraph 159 – “…and by driving a stepping motor…”).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the dosing device of Oyabu with a screw and a plunger (i) disposed within the reservoir, (ii) connected to the screw, and (iii) configured to move laterally within the reservoir when the screw turns in order to achieve the desirable result of adding an additive from the reservoir into the fluid circuit (see paragraph 29).

Regarding Claim 5:
Oyabu teaches the liquid dosing system of Claim 1, including a dosing device (‘a stepping motor’) (see paragraph 159 – “…and by driving a stepping motor…”).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the dosing device of Oyabu with a pump cavity in fluid communication with the reservoir, a diaphragm membrane attached to at least a portion of the pump cavity, a motor in mechanical communication with the diaphragm membrane, and wherein the motor is configured to (i) pull the additive from the reservoir by moving at least a portion of the diaphragm membrane away from the pump cavity and (ii) push the additive from the pump cavity and toward the fluid circuit by moving the at least a portion of the diaphragm membrane toward the pump cavity in order to achieve the desirable result of adding an additive from the reservoir into the fluid circuit (see paragraph 29).

Regarding Claim 12:
Oyabu teaches the liquid dosing system of Claim 9, including a reservoir configured to store an additive (see FIGS. 1, 8, 10, 13 and 14, a scale suppressing device 68 further including a scale suppressing agent 67) (see paragraph 29).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to configure the controller 70 of Oyabu in order to add a predetermined amount of the additive corresponding to between approximately 1 part per million (ppm) and 10 ppm of the additive in the water in order to provide a safe and effective water supply (see FIGS. 1, 8, 10, 13 and 14, a scale suppressing device 68 further including a scale suppressing agent 67) (see paragraph 29).

Regarding Claim 13:
Oyabu teaches the liquid dosing system of Claim 9, including a reservoir configured to store an additive (see FIGS. 1, 8, 10, 13 and 14, a scale suppressing device 68 further including a scale suppressing agent 67) (see paragraph 29).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to configure the controller 70 of Oyabu in order to add a predetermined amount of the additive corresponding to between approximately 0.020 mL and approximately 0.040 mL of additive per gallon of water flowing through the fluid circuit in order to provide a safe and effective water supply (see FIGS. 1, 8, 10, 13 and 14, a scale suppressing device 68 further including a scale suppressing agent 67) (see paragraph 29).

Regarding Claim 15:
Oyabu teaches the liquid dosing system of Claim 1.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid dosing system of Oyabu to have the system detachably attachable to a water heater in order to provide a hot water supply (see FIGS. 1, 8, 10, 13 and 14) (see paragraphs 1, 11, 15, 72, 112, 156 and 183).

Regarding Claim 16:
Oyabu teaches the liquid dosing system of Claim 1.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid dosing system of Oyabu to have the pump and the dosing device disposed in a housing in order for the controller to accurately and efficiently control the pump and the dosing device together (see FIGS. 1, 8, 10, 13 and 14) (see paragraphs 1, 11, 15, 72, 112, 156 and 183).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773